Citation Nr: 1128456	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  07-39 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to May 1971.  The Veteran died in February 2005, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Thereafter, the claims file was transferred to the RO in Pittsburgh, Pennsylvania.

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled to present testimony at a video conference hearing before the undersigned Veterans Law Judge of the Board on January 14, 2009.  On January 13, 2009, the appellant submitted a statement which provided good cause for why she would not be able to attend her hearing the next day.  The appellant's representative also submitted an accompanying statement on January 13, 2009 which reiterated the appellant's inability to attend her hearing the next day, and also asked that the appellant be rescheduled for the next available video conference hearing.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2010).  However, such hearing has not been scheduled, and the appellant's request for such a hearing has not been withdrawn.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a video conference hearing at the RO before a Veterans Law Judge.  The appellant and her representative should be notified by letter of the date, time, and place of such a hearing.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

